Citation Nr: 1007963	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-31 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Eligibility for Reserve Educational Assistance Program, 
Title 10, United States Code, Chapter 1607, educational 
benefits.  

2.  Entitlement to waiver of recovery of an overpayment of 
Reserve Educational Assistance Program, Title 10, United 
States Code, Chapter 1607, educational benefits educational 
benefits in the amount of $2,269.77.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active duty from February 2003 to May 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the Veteran was not eligible for Reserve Educational 
Assistance Program, Title 10, United States Code, Chapter 
1607 (REAP) educational benefits.  In October 2006, the 
Veteran submitted a notice of disagreement (NOD).  In October 
2006, the Department of Veterans Affairs (VA) Debt Management 
Center informed the Veteran in writing of the overpayment of 
REAP education benefits in the amount of $2,269.77 and both 
her appellate and waiver rights.  The Veteran subsequently 
submitted a request for waiver of recovery of the overpayment 
in the calculated amount.  In June 2007, the RO's Committee 
on Waivers and Compromises (Committee) denied waiver of 
recovery of an overpayment of REAP education benefits in the 
amount of $2,269.77.  In July 2007, the Veteran submitted a 
NOD with the denial of waiver of the overpayment.  In July 
2008, the RO issued a statement of the case (SOC) which 
addressed the issue of the Veteran's eligibility for REAP 
educational benefits.  In August 2008, the Veteran submitted 
an Appeal to the Board (VA Form 9).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on her part.  


REMAND

Initially, the Board observes that the Veteran was not 
provided with a Veterans Claims Assistance Act of 2000 (VCAA) 
notice which informed her of the type of evidence necessary 
to support a claim of eligibility for REAP education 
benefits.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to appellants.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Veteran has submitted a timely NOD with the denial of 
waiver of recovery of an overpayment of REAP educational 
benefits in the amount of $2,269.77.  The United States Court 
of Appeals for Veterans Claims (Court) has directed that 
where a veteran has submitted a timely NOD with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

Accordingly, this case is REMANDED for the following action:

1.  Review the education file and ensure 
that all notification and development 
action required by the VCAA as to the 
issue of the Veteran's eligibility for 
REAP educational benefits is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009) are fully met.

2.  Issue a SOC to the Veteran which 
contains a full and complete discussion 
of (1) whether the overpayment of REAP 
educational benefits in the amount of 
$2,269.77 was properly created; (2) the 
Veteran's entitlement to waiver of 
recovery of the overpayment of REAP 
education compensation benefits; and (3) 
all applicable laws and regulations.  
Specifically, the SOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
Veteran.  The Veteran should be given the 
opportunity to respond to the SOC.  

3.  Then readjudicate the Veteran's claim 
of eligibility to REAP educational 
benefits.  If the benefits sought on 
appeal remains denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the SOC.  The Veteran should 
be given the opportunity to respond to 
the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


______________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

